Knowles, J.
The judgment in this case was rendered at an adjourned term of court. During the interval of adjournment a term of court was held in the same district in another county by the same judge. The only error assigned is, that this judgment was void because the term of court for Lewis and Clarke county terminated at the commencement of the term in Meagher county, and hence was riot rendered in term time. This point has been considered in the case of Higley v. Gilmer et al., at this term, and it was therein determined that such judgment was rendered in term time and valid.
The judgment of the court below is affirmed with costs.

Judgment affirmed.